Garrigues, J.,
dissenting.
I cannot agree with the majority opinion. Mechanics liens are in derogation of the common law, and are based entirely upon the statute, and not upon any principle that “property is liable for the cost of improvements which benefit it.” The' statute being in derogation of the common law, is to be strictly construed in determining whether the property is subject to a lien, and if it is, then liberally construed in the remedial right in enforcing the lien. There is nothing in the statute giving one constructing an irrigating ditch, a mechanics lien upon the land the ditch is intended to irrigate. The lien is upon the structure. According to the majority opinion, if one should construct a lateral from a main ditch, for a farmer, he would be entitled to a mechanics lien upon the entire farm. A reading of the statute does not impress me that the legislature intended any such’absurdity*